DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-16, 18, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2016/0069644) in view of Gordon (7194204).

a rangefinder mounted on weapon (paragraph 285, “rangefinder”; paragraph 200);
a scope operatively coupled to the rangefinder (figures, e.g. figure 14C-2; paragraph 285, “scope”),
wherein the scope is manually configured to initially frame an object that is moving (paragraph 285 makes clear that the user may manually aim the scope at a target, and thus, initially frame the target; paragraph 251 makes clear that the system can be used for moving targets),
wherein the rangefinder is configured to determine a distance to an object and provide the distance information to the scope that is indicative of the distance to the object (paragraph 251 makes clear that the processor periodically updates the relative point of aim coordinate-point of impact coordinate positions, and thus, the rangefinder clearly provides the processor with periodically determined distance information; this conclusion is further supported by figure 14C-1 and paragraph 198, which make clear that the rangefinder is part of the ballistic parameter device; paragraphs 248 and 249, which make clear that ballistic parameters, e.g., distance, are used by the processor to determine relative point of aim coordinate-point of impact coordinate positions); and
wherein the scope is configured to, i.e., can function to, automatically zoom-in in response to the distance information provided by the rangefinder indicating that the object has moved away from the camera and to automatically zoom-


In reference to claims 2 and 3, Bell in view of Gordon (the modified Bell) makes obvious the claimed invention (Bell, paragraph 172 and 203, “wired-based link or a wireless link,” “wired or wireless links”).

In reference to claim 4, the modified Bell makes obvious the claimed invention, since Bell makes clear that the rangefinder may be made non-integral with the scope (paragraph 198, rangefinder 610).

In reference to claim 5, the modified Bell makes obvious the claimed invention, since the rangefinder may be integrated as a part of the camera and, thus, would be triggered by powering on the camera (Bell, a person of ordinary skill in the art would at once envisage that the components, e.g., the rangefinder, gps, etc., of the scope, i.e., the scope being the camera in the modified Bell, would be activated upon powering on of said scope; Bell, paragraph 172)



In reference to claim 13, the modified Bell makes obvious the claimed invention (Bell, paragraph 116, “bows”).

In reference to claim 15, the modified Bell makes obvious the claimed invention (Bell, at least paragraph 113 and 114, elevation and windage).

In reference to claims 16, the modified Bell makes obvious the claimed invention (rangefinder and camera are part of a handheld system, i.e., the entire system including the rifle is handheld). Further, either device is capable of being used by itself to, e.g., take a range reading or take a photograph.

In reference to claim 18, the modified Bell makes obvious the claimed invention (Bell, transceiver being the TX/RX 600 in figure 14C-1, and paragraph 183 disclosing helmet mounted display 388-O).

In reference to claim 19, the modified Bell makes obvious the claimed invention, except Bell fails to explicitly state the optical elements in adjustment tube 152 are lenses (paragraph 120). However, the examiner takes Official Notice that it is well 

In reference to claim 21, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 1 (also see Bell, para. 278 and 285).

In reference to claim 24, the modified Bell makes obvious the claimed invention, as set forth above (also Bell, para. 116).

Claims 17, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Bell further in view of Zimmer.
In reference to claims 17 and 22, the modified Bell makes obvious the claimed invention, except for wherein the rangefinder and the camera are both configured to be mounted to the weapon with a sight line of the rangefinder to the object and a sight line of the camera to the object differing from an aiming sight line of the weapon to the object. It is noted that the rangefinder and camera of the modified Bell are both mounted 

In reference to claim 20, the modified Bell in view of Zimmer makes obvious the claimed invention (the camera of the modified Bell will clearly have a “similar field of view” relative to the aiming sight (weapon sight), since the field of view of the camera is adjustable and the weapon sight and camera are close to one another and arranged parallel, i.e., aligned; the term “similar” renders the claim limitation rather broad, as the examiner considers similar fields of view as having only some overlap, and both fields of view are used for aiming downrange.

Claims 9 and 23 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Bell further in view of Lacorte.
In reference to claim 23, the modified Bell makes obvious the claimed invention, except for wherein a trigger of the rangefinder, when pressed, causes the rangefinder to continuously determine the distance to the object. It is noted that the rangefinder of the 

In reference to claim 9, the modified Bell makes obvious the claimed invention, as set forth above in the reference to claim 23. It is noted that a rangefinder that continuously monitors target range will determine multiple distances to the target in a sequential manner, e.g., if the target is moving, the range will be changing (or if the target is large, different portions of said target may be disposed at different ranges, and the rangefinder will determine multiple distances as it is swept across said different portions).


Response to Arguments
Applicant's arguments filed November 8, 2021, have been fully considered but they are not persuasive. Applicant’s argument bridging pages 7-8 (starting with the last 7 lines of page 7 and the entirety of page) is found unpersuasive. 
Specifically, the examiner asserts that the scope of Bell is configured to, i.e., can function to, automatically zoom-in in response to the distance information provided by the rangefinder indicating that the object has moved away from the camera and to automatically zoom-out in response to the distance information provided by the rangefinder indicating that the object has moved closer to the camera.
Bell, paragraph 82, discloses that a point of impact coordinate (POIC) is associated with a set of parameters (SOP); paragraph 82 provides an exemplary SOP that includes distance, wind speed, and temperature; paragraph 240 makes clear that a plurality of POICs can be recorded by the system; paragraph 278 discloses that a shooter can record a preferred zoom-magnification/focus setting for each recorded (POIC). Thus, for example, the system is clearly functional to (1) record a first POIC having a distance of 100 yards, a wind speed of zero mph, and a temperature of “X” and (2) record a second POIC having a distance of 200 yards, a wind speed of zero mph, and a temperature of “X”; further, a user can record a POIC w/ zero wind and temperature “X” for every 1-yard increment between the first and second POICs; further, a user can record a zoom-magnification/focus preference for each of the recorded POICs, and thus, can opt to provide greater zoom-magnification for each POIC as distance increases. Paragraph 285 makes clear that the system can perform auto-zoom-focus that is based on distance indicated by a rangefinder and the recorded 
Further, it is noted that Applicant’s claim limitation reading: “wherein the camera is configured to automatically zoom-in in response to the distance information provided by the rangefinder indicating that the object has moved away from the camera and to automatically zoom-out in response to the distance information provided by the rangefinder indicating that the object has moved closer to the camera” does NOT preclude the consideration of additional parameters by the system, so long as the camera can automatically zoom-in in response to the distance information provided by the rangefinder indicating that the object has moved away from the camera and to automatically zoom-out in response to the distance information provided by the rangefinder indicating that the object has moved closer to the camera. The above-quoted limitation merely requires that the camera can function in a specified manner. The examiner asserts that the camera of the modified Bell, as set forth above, can clearly function in said manner, as set forth in the preceding paragraph. Thus, it is clear that the modified Bell makes obvious each and every limitation of claim 1. Further, the examiner asserts that the above-rejection clearly and properly demonstrates the obviousness of each and every claim pending in the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641